BALLY, CORP. VIA EDGAR January 21, 2014 Pamela Long Assistant Director US Securities and Exchange Commission Division of Corporation Finance treet NE Washington, DC 20549 Re: Bally, Corp. Registration Statement on Form S-1 Filed November 18, 2013 File No. 333-192387 Dear Ms. Long: This letter is in response to your comment letter dated December 12, 2013, with regard to the Form S-1 filing of Bally, Corp., a Nevada corporation (“Bally” or the "Company") filed on November 18, 2013. Responses to each comment have been keyed to your comment letter. General The Company disputes the analysis that it should be considered a blank check company with mandatory Rule 419 disclosures and escrow deposits. While Release 33-6932 applies Rue 419 to Securities Act filings, it does not obviate the language of the Rule itself. Rule 419 states a blank check company is: “… a development stage company that has no specific business plan or purpose or has indicated that its business plan is to engage in a merger or acquisition with an unidentified company or companies, or other entity or person; …” In addition, Release 33-6932 states that: “Likewise, start-up companies with specific business plans are not subject to Rule 419, even if operations have not commenced at the time of the offering.” Bally has a specific business plan, even though it has not commenced operations at the time of the offering. It has attempted to more clearly define the business plan in this amendment. 2. The registration statement has been updated accordingly throughout. Prospectus Cover Page, page 1 3. This disclosure has been added accordingly. 4. This section has been revised and updated accordingly. Risk Factors, page 6 Risks Associated with Bally, Corp., page 6 We are exposed to market risk from changes in foreign currency …. Page 7 5.
